                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

THURMAN KIRKWOOD                                                                       PLAINTIFF

V.                                                     CIVIL ACTION NO. 4:19-CV-00131-JMV

MAJOR PERKINS, MRS. BROWN,
and MR. WALKER                                                                     DEFENDANTS

                            ORDER TRANSFERRING ACTION
                       TO THE SOUTHERN DISTRICT OF MISSISSIPPI

       Before the court is pro se Plaintiff Thurman Kirkwood’s complaint filed pursuant to 42

U.S.C. § 1983. Kirkwood complains about the conditions of his confinement at Wilkinson

County Correctional Facility (“WCCF”) and names Major Perkins, Mrs. Brown, and Mr. Walker

as Defendants in this action. Upon review of Kirkwood’s complaint, the court finds that this

civil action should be transferred to the Southern District of Mississippi.

       Venue is proper in:

       (1) a judicial district in which any defendant resides, if all defendants are residents of the
           State in which the district is located;
       (2) a judicial district in which a substantial part of the events or omissions giving rise to
           the claim occurred, . . . or
       (3) if there is no district in which an action may otherwise be brought as provided in this
           section, any judicial district in which any defendant is subject to the court’s personal
           jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Venue is not proper in this district because none of the named Defendants

reside in the Northern District of Mississippi nor did a substantial part of the events or omissions

giving rise to Kirkwood’s claims occur in the Northern District of Mississippi. All named

Defendants are residents of Wilkinson County, Mississippi. Moreover, all acts and omissions

forming the basis of Kirkwood’s complaint occurred at WCCF located in Wilkinson County,
Mississippi. Pursuant to 28 U.S.C. 104(b)(4), Wilkinson County is located in the Southern

District of Mississippi. Thus, venue is proper in the Southern District of Mississippi.

        When a case is filed in an improper venue, “[t]he district court . . . shall dismiss, or if it

be in the interest of justice, transfer such case to any district or division in which it could have

been brought.” 28 U.S.C. § 1406(a). The court finds that it is in the interest of justice to transfer

this case to the proper district.

        Accordingly, this civil action is hereby TRANSFERRED to the United States District

Court of the Southern District of Mississippi, and all documents filed in this civil action shall be

received in accordance with the local rules of the Southern District of Mississippi.

        SO ORDERED this, the 16th day of October, 2019.

                                                        /s/ Jane M. Virden        ______
                                                        JANE M. VIRDEN
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   2
